                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0095-JCC
10                              Plaintiff,                     ORDER
11          v.

12   BRANDON CHARLES HATCH,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ joint motion to continue the pretrial
16   motions due date and trial date (Dkt. No. 15). Defendant has filed a speedy trial waiver up to and
17   including February 1, 2020. (Dkt. No. 16.) Having considered the motion and the speedy trial
18   waiver, the Court FINDS that:
19          1.       Taking into account the exercise of due diligence, a failure to grant a continuance
20   in this case would deny defense counsel the reasonable time necessary for effective preparation
21   due to counsel’s need for more time to review the evidence, consider possible defenses, and
22   gather evidence material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
23          2.       Failure to grant a continuance would likely result in a miscarriage of justice, as set
24   forth in 18 U.S.C. § 3161(h)(7)(B)(i);
25          3.       The additional time requested is a reasonable period of delay, as Defendant has
26   requested more time to prepare for trial, review discovery, investigate the matter, gather evidence


     ORDER
     CR19-0095-JCC
     PAGE - 1
 1   material to the defense, and consider possible defenses;

 2           4.      The case is sufficiently complex that it is unreasonable to expect adequate

 3   preparation for pretrial proceedings or the trial itself within the current trial schedule, as set forth

 4   in 18 U.S.C. § 3161(h)(7)(B)(ii);

 5           5.      The ends of justice will best be served by a continuance, and the ends of justice

 6   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18

 7   U.S.C. § 3161(h)(7)(A); and

 8           6.      The additional time requested between the current trial date of July 29, 2019 and
 9   the new trial date is necessary to provide counsel the reasonable time necessary to prepare for
10   trial, given all of the facts set forth above.
11           For the foregoing reasons, the parties’ joint motion to continue the pretrial due date and
12   trial date (Dkt. No. 15) is GRANTED. It is therefore ORDERED that the trial date is
13   CONTINUED from July 29, 2019 to January 21, 2020 at 9:30 a.m., and that the time between
14   the date of this order and the new trial date is excludable time under the Speedy Trial Act,
15   pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial
16   motions shall be filed no later than December 19, 2019.
17           DATED this 9th day of July 2019.




                                                             A
18

19

20
                                                             John C. Coughenour
21                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     CR19-0095-JCC
     PAGE - 2
